           Case 6:19-bk-11430-MH                   Doc 45 Filed 03/16/21 Entered 03/16/21 07:57:57                                      Desc
                                                   Main Document    Page 1 of 11




  Dane Exnowski, SBN 281996                                                   FOR COURT USE ONLY
  McCalla Raymer Leibert Pierce, LLP
  301 E. Ocean Boulevard, Suite 1720
  Long Beach, CA 90802
  Telephone: 562-661-5060
  Fax: 562-661-5060
  Dane.Exnowski@mccalla.com




   Movant appearing without an attorney
   Attorney for Movant

                                       UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA – RIVERSIDE DIVISION

  In re:                                                                        CASE NO.: 6:19-bk-11430-MH
  Michael L. Williams,                                                          CHAPTER: 13

                                                                                  NOTICE OF MOTION AND MOTION
                                                                                 FOR RELIEF FROM THE AUTOMATIC
                                                                                               STAY
                                                                                       UNDER 11 U.S.C. § 362
                                                                                    (with supporting declaration)
                                                                                         (REAL PROPERTY)
                                                                                DATE: April 20, 2021
                                                                                TIME: 11:00am
                                                            COURTROOM: 303
                                                  Debtor
 Movant:        NewRez LLC d/b/a Shellpoint Mortgage Servicing
1. Hearing Location:

 255 East Temple Street, Los Angeles, CA 90012                                   411 West Fourth Street, Santa Ana, CA 92701
 21041 Burbank Boulevard, Woodland Hills, CA 91367                               1415 State Street, Santa Barbara, CA 93101
 3420 Twelfth Street, Riverside, CA 92501

2. Notice is given to the Debtor and trustee (if any)(Responding Parties), their attorneys (if any), and other interested
   parties that on the date and time and in the courtroom stated above, Movant will request that this court enter an order
   granting relief from the automatic stay as to Debtor and Debtor's bankruptcy estate on the grounds set forth in the
   attached Motion.

3. To file a response to the motion, you may obtain an approved court form at www.cacb.uscourts.gov/forms for use in
   preparing your response (optional LBR form F 4001-1.RFS.RESPONSE), or you may prepare your response using
   the format required by LBR 9004-1 and the Court Manual.

           MtnMfr_CAC_R14                                                                                                      SHMS-21-05870
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

           June 2017                                                               Page 1                               F 4001-1.RFS.RP.MOTION
         Case 6:19-bk-11430-MH                     Doc 45 Filed 03/16/21 Entered 03/16/21 07:57:57                                      Desc
                                                   Main Document    Page 2 of 11

4. When serving a response to the motion, serve a copy of it upon the Movant's attorney (or upon Movant, if the motion
   was filed by an unrepresented individual) at the address set forth above

5. If you fail to timely file and serve a written response to the motion, or fail to appear at the hearing, the court may deem
   such failure as consent to granting of the motion.

6.  This motion is being heard on REGULAR NOTICE pursuant to LBR 9013-1(d). If you wish to oppose this motion,
     you must file and serve a written response to this motion no later than 14 days before the hearing and appear at
     the hearing.

7.  This motion is being heard on SHORTENED NOTICE pursuant to LBR 9075-1(b). If you wish to oppose this
     motion, you must file and serve a response no later than ____________ and (time) __________; and, you may
     appear at the hearing.

    a.  An application for order setting hearing on shortened notice was not required (according to the calendaring
         procedures of the assigned judge).

    b.  An application for order setting hearing on shortened notice was filed and was granted by the court and such
         motion and order have been or are being served upon the Debtor and upon the trustee (if any).

    c.    An application for order setting hearing on shortened notice was filed and remains pending. After the court
           rules on that application, you will be served with another notice or an order that specifies the date, time and
           place of the hearing on the attached motion and the deadline for filing and serving a written opposition to the
           motion.



Date:    3/16/2021                                                                McCalla Raymer Leibert Pierce, LLP
                                                                                  Printed name of law firm (if applicable)
                                                                                  Dane Exnowski
                                                                                  Printed name of individual Movant or attorney for Movnt

                                                                                  /s/ Dane Exnowski
                                                                                  Signature of individual Movant or attorney for Movant




MtnMfr_CAC_R14
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                Page 2                               F 4001-1.RFS.RP.MOTION
         Case 6:19-bk-11430-MH                     Doc 45 Filed 03/16/21 Entered 03/16/21 07:57:57                                      Desc
                                                   Main Document    Page 3 of 11

             MOTION FOR RELIEF FROM THE AUTOMATIC STAY AS TO REAL PROPERTY
1. Movant is the:

     Holder: Movant has physical possession of a promissory note that either (1) names Movant as the payee under
         the promissory note or (2) is indorsed to Movant, or indorsed in blank, or payable to bearer.
    Beneficiary: Movant is either (1) named as beneficiary in the security instrument on the subject property (e.g.,
         mortgage or deed of trust) or (2) is the assignee of the beneficiary.
     Servicing agent authorized to act on behalf of the Holder or Beneficiary.
     Other (specify):
2. The Property at Issue (Property):

    a. Address:
         Street address:                33320 Kilroy Road
         Unit/suite number:
         City, state, zip code:         Temecula, CA 92592

    b. Legal description, or document recording number (including county of recording), as set forth in Movant's deed of
       trust (attached as Exhibit 1): 2017-0513398, Riverside County

3. Bankruptcy Case History:
    a. A  voluntary          involuntary bankruptcy petition under chapter  7  11  12  13 was filed on: 2/25/2019.
    b.   An order to convert case to chapter  7  11  12  13 was entered on ____________.
    c.   Plan was confirmed on 6/13/2019.
4. Grounds for Relief from Stay:
    a.    Pursuant to 11 U.S.C. § 362(d)(1), cause exists to grant Movant relief from stay as follows:
         (1)    Movant's interest in the Property is not adequately protected.
               (A)    Movant's interest in the Property is not protected by an adequate equity cushion.
               (B)    The fair market value of the Property is declining and payments are not being made to Movant
                         sufficient to protect Movant's interest against that decline.
               (C)   Proof of insurance regarding the Property has not been provided to Movant, despite the Debtor's
                         obligation to insure the collateral under the terms of Movant's contract with the Debtor.
         (2)   The bankruptcy case was filed in bad faith.
               (A)    Movant is the only creditor, or one of very few creditors, listed or scheduled in the Debtor's case
                         commencement documents.
               (B)    The Property was transferred to the Debtor either just before the bankruptcy filing or after the filing.
               (C)    A non-individual entity was created just prior to the bankruptcy petition date for the sole purpose of
                         filing this bankruptcy case.
               (D)    Other bankruptcy cases have been filed in which an interest in the Property was asserted.
               (E)    The Debtor filed only a few case commencement documents with the bankruptcy petition. Schedules
                         and the statement of financial affairs (or chapter 13 plan, if appropriate) have not been filed.
               (F)    Other (see attached continuation page)
         (3)    (Chapter 12 or 13 cases only)
MtnMfr_CAC_R14
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                Page 3                               F 4001-1.RFS.RP.MOTION
          Case 6:19-bk-11430-MH                    Doc 45 Filed 03/16/21 Entered 03/16/21 07:57:57                                      Desc
                                                   Main Document    Page 4 of 11

                (A)   All payments on account of the Property are being made through the plan.
                         Preconfirmation  Postconfirmation plan payments have not been made to the chapter 12 trustee
                          or chapter 13 trustee.
                (B)   Postpetition mortgage payments due on the note secured by a deed of trust on the Property have not
                          been made to Movant.
          (4)   The Debtor filed a Statement of Intentions that indicates the Debtor intends to surrender the Property.
          (5)   The Movant regained possession of the Property on ______________, which is  prepetition 
                      postpetition.
          (6)   For other cause for relief from stay, see attached continuation page.
     b.    Pursuant to 11 U.S.C. § 362(d)(2)(A), the Debtor has no equity in the Property; and, pursuant to §
                362(d)(2)(B), the Property is not necessary to an effective reorganization.
     c.    Pursuant to 11 U.S.C. § 362(d)(3), the Debtor has failed, within the later of 90 days after the order for relief or
                30 days after the court determined that the Property qualifies as "single asset real estate" as defined in 11
                U.S.C. § 101(51B) to file a reasonable plan of reorganization or to commence monthly payments.
     d.    Pursuant to 11 U.S.C. § 362(d)(4), the Debtor's filing of the bankruptcy petition was part of a scheme to delay,
                hinder, or defraud creditors that involved:
                (1)    The transfer of all or part ownership of, or other interest in, the Property without the consent of
                          Movant or court approval; or
                (2)    Multiple bankruptcy cases affecting the Property.
5.    Grounds for Annulment of the Stay. Movant took postpetition actions against the Property or the Debtor.

     a.    These actions were taken before Movant knew the bankruptcy case had been filed, and Movant would have
                been entitled to relief from the stay to proceed with these actions.

     b.    Movant knew the bankruptcy case had been filed, but Movant previously obtained relief from stay to proceed
                with these enforcement actions in prior bankruptcy cases affecting the Property as set forth in Exhibit ___.

     c.   Other (specify):
6. Evidence in Support of Motion: (Declaration(s) MUST be signed under penalty of perjury and attached to this
   motion)

     a. The REAL PROPERTY DECLARATION on page 6 of this motion.
     b.    Supplemental declaration(s).
     c.    The statements made by Debtor under penalty of perjury concerning Movant's claims and the Property as set
                forth in Debtor's case commencement documents. Authenticated copies of the relevant portions of the case
                commencement documents are attached as Exhibit 4.
     d.   Other:
7.    An optional Memorandum of Points and Authorities is attached to this motion.
Debtor or Debtor’s Counsel is encouraged to contact Shellpoint Mortgage Servicing to discuss potential loss
mitigation options, if the debtor(s) is experiencing hardship resulting in the COVID-19. Please call 866-825-2174
for assistance Monday-Friday 9am to 8pm EST




MtnMfr_CAC_R14
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                Page 4                               F 4001-1.RFS.RP.MOTION
          Case 6:19-bk-11430-MH                    Doc 45 Filed 03/16/21 Entered 03/16/21 07:57:57                                      Desc
                                                   Main Document    Page 5 of 11

Movant requests the following relief:

1. Relief from the stay is granted under:             11 U.S.C. § 362(d)(1)  11 U.S.C. § 362(d)(2)  11 U.S.C. § 362(d)(3).

2.     Movant (and any successors or assigns) may proceed under applicable nonbankruptcy law to enforce its
          remedies to foreclose upon and obtain possession of the Property.

3.     Movant, or its agents, may, at its option, offer, provide and enter into a potential forbearance agreement, loan
          modification, refinance agreement or other loan workout or loss mitigation agreement. Movant, through its
          servicing agent, may contact the Debtor by telephone or written correspondence to offer such an agreement.

4.     Confirmation that there is no stay in effect.

5.     The stay is annulled retroactive to the bankruptcy petition date. Any postpetition actions taken by Movant to
          enforce its remedies regarding the Property shall not constitute a violation of the stay.

6.     The co-debtor stay of 11 U.S.C. §1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, on
          the same terms and conditions as to the Debtor.

7.     The 14-day stay prescribed by FRBP 4001(a)(3) is waived.

8.  A designated law enforcement officer may evict the Debtor and any other occupant from the Property regardless
of any future bankruptcy filing concerning the Property for a period of 180 days from the hearing on this Motion:
                        without further notice, or  upon recording of a copy of this order or giving appropriate notice of
             its entry in compliance with applicable nonbankruptcy law.

9.     Relief from the stay is granted under 11 U.S.C. § 362(d)(4): If recorded in compliance with applicable state laws
          governing notices of interests or liens in real property, the order is binding in any other case under this title
          purporting to affect the Property filed not later than 2 years after the date of the entry of the order by the court,
          except that a debtor in a subsequent case under this title may move for relief from the order based upon changed
          circumstances or for good cause shown, after notice and hearing.

10.    The order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
          interest in the Property for a period of 180 days from the hearing of this Motion:
                          without further notice, or  upon recording of a copy of this order or giving appropriate notice of
               its entry in compliance with applicable nonbankruptcy law.

11.    The order is binding and effective in any future bankruptcy case, no matter who the debtor may be:
                      without further notice, or  upon recording of a copy of this order or giving appropriate notice of
              its entry in compliance with applicable nonbankruptcy law.

12.    Upon entry of the order, for purposes of Cal. Civ. Code § 2923.5, the Debtor is a borrower as defined in Cal. Civ.
          Code § 2920.5(c)(2)(C).

13.    If relief from stay is not granted, adequate protection shall be ordered.

14.    See attached continuation page for other relief requested.
Date:     3/16/2021                                                               McCalla Raymer Leibert Pierce, LLP
                                                                                  Printed name of law firm (if applicable)
                                                                                  Dane Exnowski
                                                                                  Printed name of individual Movant or attorney for Movant
                                                                                  /s/ Dane Exnowski
                                                                                  Signature of individual Movant or attorney for Movant

MtnMfr_CAC_R14
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                Page 5                               F 4001-1.RFS.RP.MOTION
Case 6:19-bk-11430-MH   Doc 45 Filed 03/16/21 Entered 03/16/21 07:57:57   Desc
                        Main Document    Page 6 of 11
Case 6:19-bk-11430-MH   Doc 45 Filed 03/16/21 Entered 03/16/21 07:57:57   Desc
                        Main Document    Page 7 of 11
Case 6:19-bk-11430-MH   Doc 45 Filed 03/16/21 Entered 03/16/21 07:57:57   Desc
                        Main Document    Page 8 of 11
Case 6:19-bk-11430-MH   Doc 45 Filed 03/16/21 Entered 03/16/21 07:57:57   Desc
                        Main Document    Page 9 of 11
Case 6:19-bk-11430-MH   Doc 45 Filed 03/16/21 Entered 03/16/21 07:57:57   Desc
                        Main Document    Page 10 of 11
         Case 6:19-bk-11430-MH                     Doc 45 Filed 03/16/21 Entered 03/16/21 07:57:57                                      Desc
                                                   Main Document    Page 11 of 11


                                         PROOF OF SERVICE OF DOCUMENT
         I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
         address is:
                                                 1 N. Dearborn, Suite 1200
                                                      Chicago, IL 60602

         A true and correct copy of the foregoing document described as NOTICE OF MOTION AND MOTION
         FOR RELIEF FROM THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 (with supporting declarations)
         (REAL PROPERTY) will be served or was served (a) on the judge in chambers in the form and manner
         required by LBR 5005-2(d); and (b) in the manner stated below:

         1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
         controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
         hyperlink to the document. On (date) 3/16/2021, I checked the CM/ECF docket for this bankruptcy case or
         adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
         receive NEF transmission at the email addresses stated below:

         U.S. Trustee                                  Trustee                                       Debtor's Attorney
         ustpregion16.rs.ecf@usdoj.gov                 Rod (MJ) Danielson                            Gregory Ashcraft
                                                       notice-efile@rodan13.com                      firm@ashcraftfirm.com

                                                                     Service information continued on attached page
         2. SERVED BY UNITED STATES MAIL:
         On (date) 3/16/2021, I *served the following persons and/or entities at the last known addresses in this
         bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope
         in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
         constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
         document is filed. *caused to be served

            U.S. Bankruptcy Court Judge                    Debtor                                                      Co-Debtor
            Honorable Mark D. Houle                        Michael L. Williams                                         Taylor N. Williams
            Central District of California                 33320 Kilroy Road                                           33320 Kilroy Road
            3420 Twelfth Street, Suite 365                 Temecula, CA 92592                                          Temecula, CA 92592
            Riverside, CA 92501-3819
                                                           Lienholder (via certified mail)
                                                           United States Senate Federal Credit Union
                                                           Attn: Timothy L. Anderson, CEO
                                                           2750 Eisenhower Avenue
                                                           Alexandria, VA 22314
                                                                             Service information continued on attached page

         3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
         EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
         on (date) __________, I served the following persons and/or entities by personal delivery, overnight mail
         service, or (for those who consented in writing to such service method), by facsimile transmission and/or
         email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
         mail to, the judge will be completed no later than 24 hours after the document is filed.

                                                                                 Service information continued on attached page

         I declare under penalty of perjury under the laws of the United States of America that the foregoing is true
         and correct.

         3/16/2021                                       Alejandro Rodriguez                             /s/ Alejandro Rodriguez
                                                                                                                       h      l
         Date                                            Printed Name                                    Signature
PrfSrv_CAC_X14                                                                                                                   7879-N-8333
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2017
                                                              Page 12
                                                                                                  F 4001-1.RFS.RP.MOTION
